                            Case 19-11842-LSS              Doc 471        Filed 11/20/19         Page 1 of 4



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         AVENUE STORES, LLC, et al.,1                                      Case No. 19-11842 (LSS)

                                      Debtors.                             (Jointly Administered)


                               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                               HEARING ON NOVEMBER 22, 2019 AT 10:00 A.M. (ET)

         MATTERS GOING FORWARD

         1.         United States Trustee’s Motion to Convert the Debtors’ Chapter 11 Cases [D.I. 441;
                    11/14/19]

                    Related Pleadings:

                              a)      Order Granting United States Trustee’s Motion for Entry of an Order
                                      Scheduling an Expedited Hearing and Shortening Notice with Respect to
                                      United States Trustee’s Motion to Convert the Debtors’ Chapter 11 Cases
                                      [D.I. 453; 11/18/19]

                              b)      Notice of Hearing [D.I. 456; 11/18/19]

                    Objection Deadline:                  November 20, 2019 at 4:00 p.m. (ET)

                    Objections/Informal Responses:

                              c)      Informal Response from the Debtors

                    Status:           The Debtors intend to work with interested parties in an effort to reach an
                                      agreed form of order prior to the hearing. This matter is going forward.




         1
                The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
                number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus URG Real
                Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203). The Debtors’ headquarters are located at 365
                West Passaic Street, Suite 230, Rochelle Park, New Jersey 07662.
01:23465146.2
                      Case 19-11842-LSS          Doc 471    Filed 11/20/19    Page 2 of 4



         2.     Emergency Motion of the Official Committee of Unsecured Creditors (1) for an Order,
                Pursuant to Section 1112(b) of the Bankruptcy Code, Converting the Debtors’ Cases to
                Cases under Chapter 7 and (2) for an Order Extending the Period (A) to Challenge the
                Amount, Validity, Enforceability, Priority or Extent of the Pre-Petition Subordinated
                Obligations or the Liens of the Pre-Petition Subordinated Lender and (B) to Assert any
                Other Claims or Causes of Action Against the Versa Parties [D.I. 448; 11/15/19] (Sealed
                Version)

                Related Pleadings:

                          a)   Order Granting Motion of the Official Committee of Unsecured Creditors
                               for Entry of an Order Shortening the Notice and Objection Periods with
                               Respect to the Emergency Motion of the Official Committee of Unsecured
                               Creditors (1) for an Order, Pursuant to Section 1112(b) of the Bankruptcy
                               Code, Converting the Debtors’ Cases to Cases under Chapter 7 and (2) for
                               an Order Extending the Period (A) to Challenge the Amount, Validity,
                               Enforceability, Priority or Extent of the Pre-Petition Subordinated
                               Obligations or the Liens of the Pre-Petition Subordinated Lender and
                               (B) to Assert any Other Claims or Causes of Action Against the Versa
                               Parties [D.I. 454; 11/18/19]

                          b)   Notice of Hearing [D.I. 456; 11/18/19]

                Objection Deadline:           November 20, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:

                          c)   Response of Ornatus URG Funding, LLC and Versa Capital Management,
                               LLC to the Emergency Motion of the Official Committee of Unsecured
                               Creditors (1) for an Order, Pursuant to Section 1112(B) of the Bankruptcy
                               Code, Converting the Debtors Cases to Cases Under Chapter 7 and (2) for
                               an Order Extending the Period (A) to Challenge the Amount, Validity,
                               Enforceability, Priority or Extent of the Pre-Petition Subordinated
                               Obligations or the Liens of the Pre-Petition Subordinated Lender and (B)
                               to Assert any other Claims or Causes of Action against the Versa Parties
                               [D.I. 468; 11/20/19] (Sealed Version)

                          d)   Informal Response from the Debtors

                Status:        The Debtors intend to work with interested parties in an effort to reach an
                               agreed form of order prior to the hearing. This matter is going forward.




01:23480739.1
                                                        2
                      Case 19-11842-LSS          Doc 471       Filed 11/20/19   Page 3 of 4



         3.     Motion for Entry of an Order Authorizing the Official Committee of Unsecured Creditors
                to File Under Seal the Emergency Motion of the Official Committee of Unsecured
                Creditors (1) for an Order, Pursuant to Section 1112(b) of the Bankruptcy Code,
                Converting the Debtors’ Cases to Cases under Chapter 7 and (2) for an Order Extending
                the Period (A) to Challenge the Amount, Validity, Enforceability, Priority or Extent of
                the Pre-Petition Subordinated Obligations or the Liens of the Pre-Petition Subordinated
                Lender and (B) to Assert any Other Claims or Causes of Action Against the Versa Parties
                [D.I. 451; 11/15/19]

                Related Pleadings:

                          a)   Emergency Motion of the Official Committee of Unsecured Creditors
                               (1) for an Order, Pursuant to Section 1112(b) of the Bankruptcy Code,
                               Converting the Debtors’ Cases to Cases under Chapter 7 and (2) for an
                               Order Extending the Period (A) to Challenge the Amount, Validity,
                               Enforceability, Priority or Extent of the Pre-Petition Subordinated
                               Obligations or the Liens of the Pre-Petition Subordinated Lender and
                               (B) to Assert any Other Claims or Causes of Action Against the Versa
                               Parties [D.I. 458; 11/18/19] (Redacted Version)

                Objection Deadline:          At the hearing.

                Objections/Informal Responses:       None to date.

                Status:        This matter is going forward.

         4.     Motion of the Ornatus URG Funding, LLC and Versa Capital Management, LLC for
                Entry of an Order Authorizing Ornatus URG Funding, LLC and Versa Capital
                Management, LLC to File Under Seal Response of Ornatus URG Funding, LLC and
                Versa Capital Management, LLC to the Emergency Motion of the Official Committee of
                Unsecured Creditors (1) for an Order, Pursuant to Section 1112(B) of the Bankruptcy
                Code, Converting the Debtors Cases to Cases Under Chapter 7 and (2) for an Order
                Extending the Period (A) to Challenge the Amount, Validity, Enforceability, Priority or
                Extent of the Pre-Petition Subordinated Obligations or the Liens of the Pre-Petition
                Subordinated Lender and (B) to Assert any other Claims or Causes of Action against the
                Versa Parties [D.I. 470; 11/20/19]

                Related Pleadings:

                          a)   Response of Ornatus URG Funding, LLC and Versa Capital Management,
                               LLC to the Emergency Motion of the Official Committee of Unsecured
                               Creditors (1) for an Order, Pursuant to Section 1112(B) of the Bankruptcy
                               Code, Converting the Debtors Cases to Cases Under Chapter 7 and (2) for
                               an Order Extending the Period (A) to Challenge the Amount, Validity,
                               Enforceability, Priority or Extent of the Pre-Petition Subordinated
                               Obligations or the Liens of the Pre-Petition Subordinated Lender and (B)

01:23480739.1
                                                        3
                        Case 19-11842-LSS          Doc 471      Filed 11/20/19   Page 4 of 4



                                to Assert any other Claims or Causes of Action against the Versa Parties
                                [D.I. 469; 11/20/19] (Redacted Version)

                  Objection Deadline:         At the hearing.

                  Objections/Informal Responses:        None to date.

                  Status:       This matter is going forward.


         Dated:     November 20, 2019              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                   /s/ Andrew L. Magaziner
                                                   Robert S. Brady (No. 2847)
                                                   Andrew L. Magaziner (No. 5426)
                                                   Ashley E. Jacobs (No. 5635)
                                                   Allison S. Mielke (No. 5934)
                                                   Betsy L. Feldman (No. 6410)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Tel: (302) 571-6600
                                                   Fax: (302) 571-1253
                                                   Email: rbrady@ycst.com
                                                          amagaziner@ycst.com
                                                          ajacobs@ycst.com
                                                          amielke@ycst.com
                                                          bfeldman@ycst.com

                                                   Counsel to the Debtors and Debtors in Possession




01:23480739.1
                                                           4
